                                UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

 Sysco Chicago, Inc.,                                  )
                                                       )
                         Plaintiff,                    )
                                                       )   Case No. 19-CV-05361
 v.                                                    )
                                                       )   Judge Edmond E. Chang
 Christ Panos Foods Corporation and Aaron
                                                       )
 Moore,
                                                       )   Magistrate Judge Susan E. Cox
                         Defendants.                   )
                                                       )



                      JOINT MOTION FOR ENTRY OF
            AGREED PERMANENT INJUNCTION AND FINAL JUDGMENT

       Plaintiff Sysco Chicago, Inc. (“Sysco”) and Defendants Christ Panos Foods Corporation

(“Christ Panos”) and Aaron Moore (“Moore”) (collectively, the “Parties”) submit this Joint Motion

for Entry of Agreed Permanent Injunction and Final Judgment, and respectfully show the Court as

follows:

       1.      Sysco filed this lawsuit on August 8, 2019, alleging that Moore misappropriated

Sysco’s confidential and trade secret information and breached certain covenants contained in his

Sysco Protective Covenants Agreement. Sysco further alleged that Panos Foods interfered with

certain of these covenants.

       2.      Sysco and Defendants have agreed to and executed a settlement agreement, which

resolves all of the claims asserted in this lawsuit.

       3.      As part of the settlement agreement, Defendants have agreed to entry of the

attached Agreed Permanent Injunction and Final Judgment (“Agreed PI”), without a hearing or

trial. See Exhibit A.
       4.      Also as part of the settlement agreement, Defendants have agreed to the entry of

the Final Computer Forensics Protocol, attached hereto at Exhibit B.

       WHEREFORE, Plaintiff Sysco Chicago, Inc. (“Sysco”) and Defendants Christ Panos

Foods Corporation (“Christ Panos”) and Aaron Moore (“Moore”) respectfully request that the

Court enter the proposed Agreed Permanent Injunction and Final Judgment.

 Respectfully submitted,


 REED SMITH LLP                                          LANER MUCHIN, LTD


 By:      /s/ Jill S. Vorobiev                           By:_/s/ Jeffrey S. Fowler
 Jill S. Vorobiev (6237734)                              Jeffrey S. Fowler (6205689)
 jvorobiev@reedsmith.com                                 jfowler@lanermuchin.com
 Anthony R. Todd (6317101)                               Alexandra M. McNicholas (6324334)
 atodd@reedsmith.com                                     amcnicholas@lanermuchin.com
 REED SMITH LLP                                          LANER MUCHIN, LTD.
 10 South Wacker Drive                                   515 North State Street
 Suite 4000                                              Suite 2800
 Chicago, Illinois 6060                                  Chicago, Illinois 60654
 Telephone: 312-207-1000                                 Telephone: 312-467-9800
 Facsimile: 312-207-6400                                 Facsimile: 312-467-9479


 Attorneys for Plaintiff Sysco Chicago, Inc.             Attorneys for Defendant
                                                         Christ Panos Food Corporation
                                                         FUCHS & ROSELLI, LTD.

                                                         By:_/s/ Scott A. Nehls          __
                                                         Scott A. Nehls
                                                         snehls@frltd.com
                                                         Fuchs & Roselli, Ltd.
                                                         200 South Wacker Drive, Suite 600
                                                         Chicago, IL 60606
                                                         Telephone: 312-651-2438
                                                         Facsimile: 312-651-2488

                                                         Attorneys for Defendant Aaron Moore


                                               -2-
                               CERTIFICATE OF SERVICE


       I, Anthony R. Todd, certify that on October 25, 2019, this Joint Motion for Entry of Agreed

Permanent Injunction and Final Judgment was electronically filed with the Clerk of Court using

the Court’s CM/ECF system which will notify all counsel of record at their e-mail addresses on

file with the Court.



                                                    By: /s/ Anthony R. Todd___________
                                                            Anthony R. Todd




                                              -3-
